Exhibit 10.2

 

GEORGIA GULF CORPORATION

ANNUAL INCENTIVE COMPENSATION PLAN

 

1.                                       Purpose of the Plan

 

The purpose of the Georgia Gulf Corporation Annual Incentive Compensation Plan
(the “Plan”) is to help Georgia Gulf Corporation, a Delaware corporation (the
“Company”), attract and retain key employees by providing certain key employees
with the opportunity to receive incentive compensation as a reward for levels of
performance above the ordinary performance standards compensated by base salary
and for contributions to help the Company meet its financial and business
objectives.

 

2.                                       Definitions

 

(a)           “Award” means cash paid to a Participant under the Plan for a
Performance Period in an amount determined in accordance with Section 5.

 

(b)           “Committee” means the Leadership Development and Compensation
Committee of the Company’s Board of Directors, or any other committee of the
Company’s Board of Directors that is appointed by the Company’s Board of
Directors to administer this Plan in accordance with Section 3, so long as the
Committee consists of not less than two directors of the Company and each member
of the Committee is (i) an “outside director” for purposes of Section 162(m) and
(ii) is not an employee of the Company or any of its Subsidiaries.

 

(c)           “Covered Employee” means any Participant who is a “covered
employee” for purposes of Section 162(m) or any Participant who the Committee
determines in its sole discretion could become a “covered employee.”

 

(d)           “Guidelines” means the guidelines that are approved by the
Committee for the administration of the Awards granted under the Plan.  To the
extent that there is any inconsistency between the Guidelines and the Plan, the
Guidelines will control.

 

(e)           “Participant” means any person who is classified by the Company or
a Subsidiary as a salaried employee and who, in the judgment of the Committee,
occupies a key position in which his or her efforts may significantly contribute
to the performance of the Company; provided, however, that the Committee may
select any employee who is expected to contribute, or who has contributed,
significantly to the Company’s performance to participate in the Plan and
receive an Award hereunder; provided further, that following the end of the
Performance Period, the Committee may make one or more discretionary Awards to
employees of the Company who were not previously designated as Participants. 
Directors of the Company who are also employees of the Company are eligible to
participate in the Plan.

 

(f)            “Payment Period” means, with respect to any Performance Period,
the period from January 1 to March 15 of the calendar year immediately following
the calendar year in which such Performance Period ends.

 

(g)           “Performance Period” means any period of one year (or portion
thereof) on which an Award is based, as established by the Committee.  Any
Performance Period(s) applicable to a Qualified Performance-Based Award will be
established by the Committee not later than 90 days after the commencement of
the Performance Period on which such Qualified Performance-Based Award will be
based and prior to completion of 25% of such Performance Period.

 

--------------------------------------------------------------------------------


 

(h)           “Performance Objectives” means the measurable performance
objective or objectives established pursuant to this Plan for Participants. 
Performance Objectives may be described in terms of Company-wide objectives or
objectives that are related to the performance of the individual Participant or
of the Subsidiary, division, department, region, function or other
organizational unit within the Company or Subsidiary in which the Participant is
employed.  The Performance Objectives may be made relative to the performance of
other companies or subsidiaries, divisions, departments, regions, functions or
other organizational units within such other companies, and may be made relative
to an index or one or more of the performance criteria themselves.  The
Committee may grant awards subject to Performance Objectives that are either
Qualified Performance-Based Awards or are not Qualified Performance-Based
Awards.  The Performance Objectives applicable to any Qualified
Performance-Based Award to a will be based on one or more, or a combination, of
the following criteria:  price of Common Stock; market share; sales; return on
equity, assets, capital or sales; economic profit; total shareholder return;
costs; margins; earnings or earnings per share; cash flow; customer
satisfaction; pre-tax profit; earnings before interest and taxes; earnings
before interest, taxes, depreciation and amortization; debt/capital ratio;
compliance with covenants under the Company’s principal debt agreements; and any
combination of the foregoing.

 

(i)            “Qualified Performance-Based Award” means any Award or portion of
an Award granted to a Covered Employee that is intended to satisfy the
requirements for “qualified performance-based compensation” under Code
Section 162(m).

 

(j)            “Section 162(m)” means Section 162(m) of the Internal Revenue
Code of 1986, as amended, or any successor provision.

 

(k)           “Subsidiary” means a corporation, company or other entity (i) more
than 50 percent of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture, limited liability company, or unincorporated
association), but more than 50 percent of whose ownership interest representing
the right generally to make decisions for such other entity is, now or
hereafter, owned or controlled, directly or indirectly, by the Company.

 

3.                                       Administration

 

This Plan will be administered by the Committee.  The Committee shall have
complete authority to interpret all provisions of this Plan consistent with law,
to prescribe the form of any instrument evidencing any Award granted under this
Plan, to adopt, amend and rescind general and special rules and regulations for
its administration (including, without limitation, the Guidelines), and to make
all other determinations necessary or advisable for the administration of this
Plan.  Notwithstanding the foregoing, no such action may be taken by the
Committee that would cause any Qualified Performance-Based Awards to be
includable as “applicable employee remuneration” of such Participant, as such
term is defined in Section 162(m) (in other words, to no longer qualify for the
exception for “qualified performance-based compensation” under Code
Section 162(m)).  All acts and decisions of the Committee with respect to any
questions arising in connection with the administration and interpretation of
this Plan, including the severability of any or all of the provisions hereof,
will be conclusive, final and binding upon the Company and all present and
former Participants, all other employees of the Company, and their respective
descendants, successors and assigns.  No member of the Committee shall be liable
for any such act or decision made in good faith.

 

4.                                       Eligibility

 

Each Participant shall be eligible to participate in this Plan and receive
Awards in accordance with Section 5; provided, however, that, unless otherwise
determined by the Committee, (a) a Participant

 

2

--------------------------------------------------------------------------------


 

must be employed by the Company on the last day of the Performance Period in
order to be eligible to receive an Award for such Performance Period and (b) the
Award of a Participant who is described in the preceding clause but is not
employed during the entire Performance Period shall be paid in a pro-rated
amount based on the number of days the Participant was actually employed by the
Company during such Performance Period.  Notwithstanding the foregoing, the
Committee shall have the discretion to grant an Award to a Participant who does
not meet the foregoing requirements; provided, however, that no such action may
be taken by the Committee that would cause any Qualified Performance-Based
Awards to be includable as applicable employee remuneration of such Participant,
as such term is defined in Section 162(m) (in other words, to no longer qualify
for the exception for “qualified performance-based compensation” under Code
Section 162(m)).

 

5.                                       Awards

 

The Committee may, from time to time and upon such conditions as it may
determine, authorize the payment of Awards to Participants, which will be
consistent with, and will be subject to all of the requirements of, the
following provisions:

 

(a)           For each Performance Period, the Committee shall approve (i) a
maximum level of Award opportunity for each Participant, stated as a percentage
of the Participant’s base salary (“Maximum Award”), that will be available to
the Participant upon achievement of the applicable Performance Objectives for
the Performance Period and (ii) one or more formulas for determining, as
described below, the final amount of each Award (which may be equal to or less
than the Maximum Award), which formula(s) will be based upon the Company’s
achievement of one or more Performance Objectives; provided, however, that with
respect to any Qualified Performance-Based Award, the Committee shall approve
the foregoing not later than the 90th day of the applicable Performance Period
and prior to the completion of 25% of such Performance Period.

 

(b)           Promptly following the end of each Performance Period, the
Committee will meet to certify achievement of the applicable Performance
Objectives for the Performance Period.  Prior to the end of the Payment Period,
the Committee shall determine (i) the maximum Award amount payable to
Participants in accordance with Section 5(a) and (ii) the final amount of each
Award to be paid to each Participant for the applicable Performance Period;
provided, however, that notwithstanding anything in this Plan to the contrary,
the Committee may, in its discretion, reduce or eliminate the Award for any
Participant under the Plan based on individual performance or other factors;
provided further, that no such change or adjustment may be made that would cause
any Qualified Performance-Based Award to be includable as “applicable employee
remuneration” of such Participant, as such term is defined in Section 162(m) (in
other words, to no longer qualify for the exception for “qualified
performance-based compensation” under Code Section 162(m)).  The Committee shall
certify in writing that the Performance Objectives relating to Awards and other
material terms of the Awards upon which payout was conditioned have been
satisfied, and the Committee’s approval of final Award amounts will be certified
by the Committee before any amount is paid under any Award with respect to that
Performance Period.  No Award, including any Award equal to the Maximum Award,
will be payable under the Plan to any Participant except as determined by the
Committee.

 

(c)           Each Award will be fully paid during the Payment Period and will
be paid in cash.  Awards will be paid subject to all withholdings and deductions
pursuant to Section 6.  Notwithstanding any other provision of the Plan, the
maximum amount paid to a Participant in a single calendar year as a result of
Awards under this Plan will not exceed $2,500,000 or such lesser amount
specified in the Guidelines.

 

3

--------------------------------------------------------------------------------


 

(d)           Multiple Awards may be granted to a Participant; provided,
however, that no two Awards to a Participant may have identical Performance
Periods.

 

(e)           At such time as the Committee approves a Maximum Award and
formula(s) for determining the amount of each Award, the Committee shall
designate whether the Award is a Qualified Performance-Based Award.

 

6.                                       Withholding Taxes

 

Any Award paid to a Participant under this Plan will be subject to all
applicable federal, state and local income tax, social security and other
standard withholdings and deductions.

 

7.                                       Amendment and Termination

 

The Committee may alter or amend this Plan from time to time or terminate it in
its entirety; provided, however, that no such action will, without the consent
of a Participant, affect the rights in an outstanding Award of such Participant;
provided further, that no such increase, change or adjustment may be made that
would cause a Qualified Performance-Based Award to be includable as “applicable
employee remuneration” of such Participant, as such term is defined in
Section 162(m) (in other words, to no longer qualify for the exception for
“qualified performance-based compensation” under Code Section 162(m)).

 

8.                                       General Provisions

 

(a)           No Right of Employment.  Neither the adoption or operation of this
Plan, nor any document describing or referring to this Plan, or any part
thereof, will confer upon any employee any right to continue in the employ of
the Company, or will in any way affect the right and power of the Company to
terminate the employment of any employee at any time with or without assigning a
reason therefor to the same extent as the Company might have done if this Plan
had not been adopted.

 

(b)           Governing Law.  The provisions of this Plan will be governed by
and construed in accordance with the laws of the State of Delaware.

 

(c)           Miscellaneous.  Headings are given to the sections of this Plan
solely as a convenience to facilitate reference.  Such headings, numbering and
paragraphing will not in any case be deemed in any way material or relevant to
the construction of this Plan or any provisions of the Plan.  The use of the
singular will also include within its meaning the plural, and vice versa.

 

(d)           American Jobs Creation Act.  It is intended that this Plan be
exempt from the requirements of Section 409A of the Internal Revenue Code, as
enacted by the American Jobs Creation Act, and the Plan will be interpreted and
administered in a manner to give effect to such intent.

 

(e)           Limitation on Rights of Participants; No Trust.  No trust has been
created by the Company for the payment of Awards granted under this Plan, nor
have the Participants been granted any lien on any assets of the Company to
secure payment of such benefits.  This Plan represents only an unfunded,
unsecured promise to pay by the Company, and the Participants hereunder are
unsecured creditors of the Company.

 

(f)            Payment to Guardian.  If an Award is payable to a minor, to a
person declared incompetent or to a person incapable of handling the disposition
of his or her property, the Committee may direct payment of such Award to the
guardian, legal representative or person having the care and

 

4

--------------------------------------------------------------------------------


 

custody of such minor, incompetent or person.  The Committee may require such
proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to the distribution of such Award.  Such distribution will
completely discharge the Company from all liability with respect to such Award.

 

9.                                       Effective Date

 

This Plan will become effective on March 25, 2011, subject to being approved by
the stockholders of the Company at the meeting of stockholders on May 17, 2011.

 

5

--------------------------------------------------------------------------------